Pee. Cttbiam.
This is a defendant’s rule to show cause bringing up a verdict in favor of the plaintiff after a trial at the Passaic Circuit.
The first reason assigned is that the verdict is against the weight of the evidence. Plaintiff’s deceased was a passenger in a ear driven by one Cooper on Broad street in Eidgefield Park. Cooper says he was in a line of cars going from twenty to twenty-five miles an hour. A car passed him, pulled in line in front of him and slowed down. Cooper had to swerve to his left out of line and stop momentarily. He says that while stopped he saw defendant’s car coming down the street in the opposite direction at a high rate of speed. He hesitated for a few seconds and then put his car in motion in an effort to get out of the way. He was unsuccessful and a collision resulted. He says when he first pulled to the left and saw defendant’s car it was one hundred and fifty feet away. Defendant did not slow down but came on at a high rate of speed.
*396Other passengers in the car corroborated his story. The plaintiff herself says that when defendant’s ear was some distance away she saw that he had his head turned to the side apparently in conversation with someone in the car.
Defendant’s story was that Cooper was cutting in and out of line passing cars, and cut out of line directly in front of him when it was too late to avoid a collision.
From the testimony the jury was justified in finding the defendant negligent. Nor is the verdict so clearly against the weight of the evidence that it can be said to be the result of bias or prejudice. There was evidence of defendant’s negligence and of Cooper’s negligence.
The second reason is that the verdict is excessive. At the time of the accident the deceased was twenty-four years of age, in good health and the father of a five-months’-old child. He earned from $28 to $30 per week. The verdict was for $12,500. In view of the youth of the deceased and his long expectancy of life we do not regard this amount as excessive.
The rule to show cause will be discharged.